            Case 2:20-cv-01854-GMN-NJK Document 3 Filed 10/06/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10   MICHAEL WASHINGTON,
                                                             Case No.: 2:20-cv-01854-GMN-NJK
11           Plaintiff(s),
                                                                            ORDER
12   v.
                                                                         [Docket No. 1]
13   DANIEL LIPPMANN, et al.,
14           Defendant(s).
15          On October 5, 2020, Plaintiff filed a complaint, along with a financial certificate and
16 account statement. Docket Nos. 1, 1-1. Plaintiff, however, failed to file an application to proceed
17 in forma pauperis or pay the filing fee. See Docket No. 1. In addition, Plaintiff’s financial
18 certificate is dated August 28, 2020, and his inmate account statement cuts off that same date. See
19 Docket No. 1 at 1–3. Plaintiff filed his documents approximately one month later. See Docket
20 No. 1.
21          The Court will retain Plaintiff’s complaint, Docket No. 1-1, but will not file it until the
22 matter of the payment of the filing fee is resolved. Plaintiff will be granted an additional
23 opportunity to file a fully complete application to proceed in forma pauperis or, in the alternative,
24 pay the full filing fee for this action. If Plaintiff chooses to file an application to proceed in forma
25 pauperis, he must timely file a proper and fully complete application to proceed in forma pauperis,
26 along with a fully complete and properly executed financial certificate and an inmate account
27 statement for the past six months.
28

                                                      1
            Case 2:20-cv-01854-GMN-NJK Document 3 Filed 10/06/20 Page 2 of 2




 1          Accordingly, IT IS ORDERED that Plaintiff’s filings at Docket No. 1 are DENIED
 2 without prejudice to file an application to proceed in forma pauperis.
 3          IT IS FURTHER ORDERED that the Clerk of Court SHALL SEND Plaintiff the
 4 approved form application to proceed in forma pauperis by a prisoner, as well as the document
 5 entitled “Information and Instructions” for filing an in forma pauperis application.
 6          IT IS FURTHER ORDERED that, no later than November 5, 2020, Plaintiff shall either:
 7 (1) file a fully complete application to proceed in forma pauperis, on the correct form with
 8 complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400
 9 fee for filing a civil action (which includes the $350 filing fee and the $50 administrative fee).
10          IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
11 dismissal of this action may result.
12          IT IS FURTHER ORDERED that the Clerk of Court shall retain the complaint, Docket
13 No. 1-1, but shall not file it at this time.
14          Dated: October 6, 2020
15                                                               ______________________________
                                                                 Nancy J. Koppe
16                                                               United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
